Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed January 19, 2021 has been entered.
Claims 1-5 and 7-12 are currently amended.
Claim 13 is newly submitted.
Claims 1-13 are pending.
Election/Restrictions
Newly amended claims 1, 4 and 7 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Applicants elected Group I, drawn to a method for resisting PVY comprising introducing a tobacco gene NtTCTP into a plant, while non-elected Group II is drawn to a method for resisting PVY in tobacco by silencing the NtTCTP gene using RNAi,   Applicants have now amended claims 1, 4 and 7 such that they are now drawn to a method that comprises inhibiting expression of a NtTCTP gene in a plant, and argue that this is described in the specification by the disclosure of gene silencing using RNAi of SEQ ID NO: 3. The elected claims have been amended to recite an invention that is independent for distinct from the invention that was originally claimed.  The elected claims were not drawn to “inhibiting expression of the NtTCTP gene tobacco gene in a plant”, but rather to a method comprising introducing the NtTCTP gene into a plant, and including expressing the functional protein.  Claims to inhibiting the gene were non-elected, as being in Group II, and if a different method of inhibition of the gene is intended other than use of RNAi, then such a method would be non-elected by original presentation, wherein they would either have been included in Group II, or would have been in a separate Group III.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  
To be responsive to this Applicant must respond with claims that are drawn to the elected invention. 

Response to Amendment
The reply filed on January 19, 2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): there are no longer any claims drawn to the elected invention. See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802.  The examiner can normally be reached on M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






EFM
/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662